     Case 3:17-cv-00101-RDM Document 539 Filed 09/15/20 Page 1 of 26




              THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                        )
Consumer Financial Protection Bureau,   )
                                        )
                   Plaintiff,           )     Civil Action No. 3:CV-17-00101
                                        )     (Hon. Robert D. Mariani)
      v.                                )
                                        )
Navient Corporation, et al.,            )
                                        )
                   Defendants.          )


         DEFENDANTS’ REPLY IN SUPPORT OF
      MOTION TO STRIKE PLAINTIFF’S RESPONSE TO
DEFENDANTS’ STATEMENT OF UNDISPUTED MATERIAL FACTS
         Case 3:17-cv-00101-RDM Document 539 Filed 09/15/20 Page 2 of 26




                                          TABLE OF CONTENTS

                                                                                                                       Page
PRELIMINARY STATEMENT ...............................................................................1

ARGUMENT .............................................................................................................1

I.       THE CFPB FAILS TO EXCUSE ITS VIOLATION OF THE REQUIREMENT TO
         SUBMIT A “SHORT AND CONCISE STATEMENT OF THE MATERIAL
         FACTS” ............................................................................................................. 1
II.      THE CFPB FAILS TO EXCUSE ITS VIOLATION OF THE REQUIREMENT
         THAT “[E]VERY DENIAL OR PARTIAL DENIAL . . . SHALL BE
         ACCOMPANIED BY A SPECIFIC REFERENCE TO THE PARTS OF THE
         RECORD THAT SUPPORT THE STATEMENTS” .................................................... 3
         A.       Unsupported Denials Based On Claims That Borrower
                  Information Might Exist But Was Not Produced .................................. 4

         B.       Unsupported Denials That Disclosures Were Sent ............................... 4
                  1.        Borrower Contacts ...................................................................... 4

                  2.        Renewal Notices ......................................................................... 7

         C.       Unsupported Denials Based On Assertions That There May
                  Have Been Different Written Procedures Or That Procedures
                  Were Not Provided To Call Center Representatives ............................ 8
         D.       Unsupported Denials That Call Center Representatives Did Not
                  Check Borrower Eligibility Or That Borrowers Were Ineligible
                  For IDR.................................................................................................. 9
         E.       Other Unsupported Denials ................................................................. 10

         F.       Denials Based On Inadmissible Evidence........................................... 10

III.     THE CFPB FAILS TO EXCUSE ITS VIOLATION OF THE REQUIREMENT
         THAT “THE PARTY RESPONDING TO ANY STATEMENT OF MATERIAL
         FACT IS PROHIBITED FROM ADDING ADDITIONAL LANGUAGE . . .
         INTENDED TO ADD ASSERTIONS OF FACT . . . EXTRANEOUS TO THE
         PARTY’S ADMISSION OR DENIAL” .................................................................. 12


                                                            -i-
         Case 3:17-cv-00101-RDM Document 539 Filed 09/15/20 Page 3 of 26




IV.      THE CFPB FAILS TO EXCUSE ITS VIOLATION OF THE RULE THAT “THE
         PARTY RESPONDING TO ANY STATEMENT OF MATERIAL FACT IS
         PROHIBITED FROM ADDING ADDITIONAL LANGUAGE . . . INTENDED TO
         ADD . . . ARGUMENT EXTRANEOUS TO THE PARTY’S ADMISSION OR
         DENIAL” ......................................................................................................... 13
V.       DEFENDANTS’ RESPONSE TO THE CFPB’S STATEMENT OF FACTS WAS
         PROPER ........................................................................................................... 15
CONCLUSION ........................................................................................................20




                                                           - ii -
          Case 3:17-cv-00101-RDM Document 539 Filed 09/15/20 Page 4 of 26




                                      TABLE OF AUTHORITIES

                                                                                                               Page(s)
                                                       CASES

Brown v. Chicago Transit Authority Retirement Plan,
     197 F. App’x 475 (7th Cir. 2006) .................................................................... 5
Celotex Corp. v. Catrett,
      477 U.S. 317 (1986)..................................................................................... 3–4
DeGroat v. DeFebo,
     87 F. Supp. 3d 706 (M.D. Pa. 2015)............................................................ 2–3

Tarrant v. Northland Group, Inc.,
     No. 3:10-CV-1204, 2012 WL 140431 (M.D. Tenn. Jan. 18,
     2012) ............................................................................................................ 5–6
Walton v. Johnson & Johnson Servs., Inc.,
     347 F.3d 1272 (11th Cir. 2003) ....................................................................... 5
Weitzner v. Sanofi Pasteur, Inc.,
      No. 3:11-CV-02198, 2017 WL 3894888 (M.D. Pa. Sept. 6,
      2017), aff’d, 909 F.3d 604 (3d Cir. 2018) ....................................................... 3

                         STATUTES, RULES, AND REGULATIONS
Fed. R. Evid. 407 ..................................................................................................... 11

Fed. R. Evid. 803 ..................................................................................................... 10
M.D. Pa. L.R. 56.1 ................................................................................................. 1, 3




                                                         - iii -
         Case 3:17-cv-00101-RDM Document 539 Filed 09/15/20 Page 5 of 26




                         PRELIMINARY STATEMENT

        The CFPB’s response to Defendants’ Statement of Undisputed Material

Facts (“PRSUF”) failed in multiple ways to comply with the Federal Rules of Civil

Procedure, the Local Rules, and this Court’s Orders. Many responses were drawn-

out or argumentative; others included denials that were speculative or unsupported

by cited evidence. Overall, the responses reflected an effort to evade genuinely

undisputed issues in this case by means of denials that lack any good faith basis.

Indeed, the CFPB’s failures are so plain that its opposition to Defendant’s motion

to strike makes virtually no effort to defend its responses and instead, in an attempt

to distract, points the finger back at Defendants. The proper remedy—one

common in this judicial district—is to strike the CFPB’s non-compliant responses

and deem the corresponding factual assertions admitted.

                                   ARGUMENT
I.      THE CFPB FAILS TO EXCUSE ITS VIOLATION OF THE REQUIREMENT TO
        SUBMIT A “SHORT AND CONCISE STATEMENT OF THE MATERIAL FACTS”1

        The CFPB’s response was three times the length of Defendants’ Statement

of Undisputed Material Facts (“SUF”)—not “short and concise” as the Local Rules

require. Yet, rather than offer an explanation for this failure, the CFPB offers

excuses.



1
    M.D. Pa. L.R. 56.1 (emphasis added).
       Case 3:17-cv-00101-RDM Document 539 Filed 09/15/20 Page 6 of 26




      First, the CFPB claims that its PRSUF was long because Defendants’

statements were “broad, compound, and unsupported.” CFPB Opp. at 6. But the

CFPB does not cite a single example, and a review of Defendants’ SUF

demonstrates that the CFPB’s assertion is incorrect: the length of the CFPB’s

responses bears no relationship to Defendants’ statements. Compare SUF ¶¶ 89,

98, 267, 285 (providing one- or two-sentence-long factual statements containing

direct quotations from record evidence), with PRSUF ¶¶ 89, 98, 267, 285

(responding with lengthy dissertations); see also Doc. 525 at 14–15.

      Second, the CFPB complains that it could not simply admit assertions

because “the overwhelming majority of conduct at issue and documents cited

belong to Defendants,” and the CFPB “has no independent, first-hand knowledge.”

CFPB Opp. at 6. This makes no sense. During years of discovery, the parties have

taken 70 depositions and Defendants produced eleven terabytes of uncompressed

borrower data and nearly one million documents to the CFPB. The CFPB cannot

deny facts merely by claiming that it lacks “independent, first-hand knowledge”; it

has the burden of proving its claims. The CFPB’s failure to develop evidence

cannot excuse its failure to “act in good faith and admit any material fact which is

undisputed and only deny any material fact which that party in good faith believes

is in dispute,” as this Court requires. Doc. 452 ¶ 4. That failure warrants striking

the CFPB’s response. See DeGroat v. DeFebo, 87 F. Supp. 3d 706, 716–17 (M.D.


                                          2
         Case 3:17-cv-00101-RDM Document 539 Filed 09/15/20 Page 7 of 26




Pa. 2015); Weitzner v. Sanofi Pasteur, Inc., No. 3:11-CV-02198, 2017 WL

3894888, at *12 & n.6 (M.D. Pa. Sept. 6, 2017), aff’d, 909 F.3d 604 (3d Cir.

2018).

II.   THE CFPB FAILS TO EXCUSE ITS VIOLATION OF THE REQUIREMENT
      THAT “[E]VERY DENIAL OR PARTIAL DENIAL . . . SHALL BE
      ACCOMPANIED BY A SPECIFIC REFERENCE TO THE PARTS OF THE
      RECORD THAT SUPPORT THE STATEMENTS”2

      The CFPB also improperly denied facts without citing any contrary

evidence, Doc. 525 at 5–13, in violation of the Court’s orders that “[a]ny denial of

an opposing party’s statement of material facts must be made in good faith,” Doc.

452 ¶ 4, and that “every denial or partial denial thereof shall be accompanied by a

specific ‘reference[] to the parts of the record that support the statements,’” Doc.

463 ¶ 3 (quoting M.D. Pa. L.R. 56.1).

      Again, the CFPB offers almost nothing in response. Its only argument is

that the evidence cited in Defendants’ SUF somehow does not “establish[]” the

statements (with no explanation as to why), and therefore it need not present any

contrary evidence. CFPB Opp. at 7. The CFPB even protests that requiring it to

present contrary evidence “flips the burden.” CFPB Opp. at 13. But the CFPB

“will bear the burden of proof at trial,” and it must “go beyond the pleadings and

by [its] own affidavits, or by the depositions, answers to interrogatories, and


2
 Doc. 463 ¶ 3 (alteration and internal quotation marks omitted) (quoting M.D. Pa.
L.R. 56.1).

                                          3
       Case 3:17-cv-00101-RDM Document 539 Filed 09/15/20 Page 8 of 26




admissions on file, designate specific facts showing that there is a genuine issue for

trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986) (internal quotation

marks omitted). The CFPB has failed to do so, and its denials should be struck.

            A.     Unsupported Denials Based On Claims That Borrower
                   Information Might Exist But Was Not Produced

      The CFPB improperly denied certain facts based on assertions that

Defendants “withheld” borrower data that, according to the CFPB, might have

supported a denial. Doc. 525 at 6. Its opposition to Defendants’ motion to strike

does not even attempt to support the baseless speculation that such undiscovered

evidence might exist. Because these denials lack any factual basis, they should be

struck. See PRSUF ¶¶ 1, 262.

            B.     Unsupported Denials That Disclosures Were Sent

             1.    Borrower Contacts

      The CFPB’s responses also include unsupported denials that Navient sent

letters to borrowers, including on the purported ground that (during a certain

period) Navient’s system only stored information to “regenerate” communications,

rather than photocopies of the communications themselves. Doc. 525 at 7–8. This

assertion is baseless because the CFPB’s own evidence shows that the regenerated

documents are exact copies of the actual letters sent to borrowers, id., and the

CFPB does not defend this assertion in its Opposition.




                                          4
       Case 3:17-cv-00101-RDM Document 539 Filed 09/15/20 Page 9 of 26




      The CFPB now says that it “[u]sually” made these denials because

“Defendants simply cited a copy of a form letter or email without citing any

evidence (e.g., testimony or declaration) to show that it was in fact sent to (or

received by) borrowers.” CFPB Opp. at 9. This is one of many examples where

the CFPB’s arguments are completely disconnected from the actual record. For

one, the communication templates describe the circumstances in which borrower

letters were sent, and thus are themselves evidence that the letters were sent.

Moreover, Defendants cited not only templates, but also actual copies of letters

sent to borrowers and testimony demonstrating that letters were sent. See SUF

¶¶ 6–9, 15–16, 39, 54, 60, 103–04, 126, 162–65, 185, 200. That a borrower, years

later, does not recognize a specific letter, CFPB Opp. at 9, does not create a dispute

of fact as to whether Navient sent the letter. See Walton v. Johnson & Johnson

Servs., Inc., 347 F.3d 1272, 1287 n.13 (11th Cir. 2003) (“The fact that neither [the

plaintiff] nor another employee remember receiving the policy (as opposed to

being able to definitely testify that they never received it), is not particularly

probative of whether [the plaintiff] did in fact receive a copy of the policy.”).3


3
  See also Brown v. Chicago Transit Auth. Ret. Plan, 197 F. App’x 475, 481 (7th
Cir. 2006) (“[The plaintiff’s] inability to remember the letters is not enough to
create a disputed issue of material fact as to the letters’ authenticity.”); Tarrant v.
Northland Grp., Inc., No. 3:10-CV-1204, 2012 WL 140431, at *4–5 (M.D. Tenn.
Jan. 18, 2012) (granting summary judgment where defendant presented evidence a
letter was sent, including the company’s “account notes, which are automatically


                                            5
      Case 3:17-cv-00101-RDM Document 539 Filed 09/15/20 Page 10 of 26




      This evidence is further reinforced by Navient’s CLASS system, which

maintains logs of all correspondence sent to borrowers. Doc. 525 at 7. The CFPB

complains that it need not “simply accept that certain codes in Navient’s servicing

history (CLASS 151 screens) alone establish that the cited correspondence was

sent.” CFPB Opp. at 9. But both the borrower letters themselves and the CLASS

screens demonstrate that correspondence was sent, and the CFPB has neither

evidence nor a good faith basis to support its denial.4

      Finally, the CFPB’s opposition does not even defend its unsupported denials

that Navient made phone calls to borrowers, PRSUF ¶¶ 128, 149, or its challenges

to the authenticity of Defendants’ website, id. ¶ 12.



generated each time a letter for a specific account under collection is either mailed
or returned, [and which] showed that the letter was sent,” and plaintiff “testified
only that she did not remember whether she received” it).
4
  Contrary to the CFPB’s claims, Defendants did not submit additional evidence to
“cure . . . deficiencies.” CFPB Opp. at 10. The evidence Defendants cited in
support of its Statement is more than sufficient to establish the stated facts.
Indeed, things such as whether a routine form letter was sent or a referenced
enclosure was included are typically uncontroversial. Yet, after years of
investigation and discovery, the CFPB—which, as a government agency should
have responsibilities to the truth that extend beyond those of an ordinary
plaintiff—seeks to present a counterfactual world where disclosures were not sent
or policies did not exist. On summary judgment, however, the facts developed
during years of nearly unfettered discovery are the evidence against which the
legal elements are applied. When the CFPB challenged that evidence with
unsupported, counterfactual, and conclusory denials, Defendants submitted on their
motion to strike even more evidence known to the CFPB to demonstrate that the
CFPB did not simply fail to provide a record cite, but rather had no good faith
basis for its denials.

                                          6
      Case 3:17-cv-00101-RDM Document 539 Filed 09/15/20 Page 11 of 26




      The denials in the following paragraphs should therefore be struck. See

PRSUF ¶¶ 6–12, 15–16, 27, 34, 39, 42, 46, 48, 54, 60, 62, 65, 96, 98, 103–04, 107,

122–24, 126, 128, 144–46, 149, 151, 153, 162–65, 169, 176–77, 185, 188, 200.

             2.    Renewal Notices
      The CFPB’s response includes a raft of conclusory denials that Navient’s

IDR renewal notices enclosed a government form, that the notices contained

certain language, that the notices were dated, that the notice was sent to the

Department of Education (“ED”) for review, and that certain language was added

no earlier than December 2011. CFPB Opp. at 10–12. Yet documentary evidence

supports Defendants’ statements, and the CFPB offers no contrary evidence. Doc.

525 at 8–9. Offering no evidence that the forms were not included with the letters,

the CFPB instead claims that Defendants must provide “testimonial evidence

establishing that the form was attached to the cited letter,” CFPB Opp. at 10.

Although it is evident from the face of the letter that the forms were enclosed,

Defendants have pointed to additional support in the record to show there can be

no good faith dispute over this issue. Doc. 525 at 9. The CFPB ignores this

evidence, instead standing on the argument that it can simply deny the enclosures

were included with no cited factual basis for the denial whatsoever. Regarding the

content of the notices, the CFPB again faults Defendants for using “exemplar

documents without explanatory testimony,” CFPB Opp. at 11, but it cites no



                                          7
      Case 3:17-cv-00101-RDM Document 539 Filed 09/15/20 Page 12 of 26




contrary evidence. The CFPB does not even offer any defense of certain denials,

such as its denials that the letters were dated, PRSUF ¶¶ 218, 223, or its denial that

the letter was sent to ED, PRSUF ¶ 229, and cites no contrary evidence for its

denial that the letter was sent to ED “for review.” The CFPB’s denials of the

following paragraphs should therefore be struck. See PRSUF ¶¶ 216–26, 229.

            C.     Unsupported Denials Based On Assertions That There May
                   Have Been Different Written Procedures Or That
                   Procedures Were Not Provided To Call Center
                   Representatives
      The CFPB’s responses improperly denied (1) aspects of Navient’s servicing

procedures based on speculation that other documents might exist to contradict

Defendants’ exhibits, and (2) that Navient representatives used the cited procedure

documents. Doc. 525 at 10. Once again, the CFPB denied these statements

without offering any contrary evidence.

      In its opposition, the CFPB insists it has no obligation to cite evidence,

arguing instead that the procedure documents “do[] not carry Defendants’ burden

of establishing that they were in effect during the entire period.” CFPB Opp. at 13.

But the documents themselves are dated and thus are evidence that the policies

were in effect. Moreover, the CFPB has access to every version of the cited

policies; if there were any evidence contradicting Defendant’s statements (there is

not), the CFPB could have cited it. Finally, the CFPB’s opposition does not even

attempt to justify its denials that Navient representatives accessed or interacted


                                          8
      Case 3:17-cv-00101-RDM Document 539 Filed 09/15/20 Page 13 of 26




with the cited procedure documents. The denials in the following paragraphs

should be struck. See PRSUF ¶¶ 204–08, 211–12.

            D.    Unsupported Denials That Call Center Representatives Did
                  Not Check Borrower Eligibility Or That Borrowers Were
                  Ineligible For IDR
      The CFPB’s responses improperly denied, without evidence, that

representatives checked IDR eligibility, despite the presence of notations like “IBR

elig checked” in the servicing data, see, e.g., SUF Ex. 53 at NAV-02967333, and

that certain borrowers were ineligible for IDR. Doc. 525 at 10–11.

      Once again, the CFPB’s opposition offers unsupported speculation instead

of evidence. It claims that the absence of additional record notations somehow

disproves that IDR eligibility was checked, stating (without evidence) that “the

borrower’s income, family size, or monthly payment amount” would “ordinarily

[be] recorded when modeling repayment options.” CFPB Opp. at 13. But the

evidence shows that IDR eligibility was in fact checked when it was noted in the

servicing data, regardless of whether additional notations were also made. See,

e.g., PRSUF ¶ 53 (recognizing that IDR eligibility was checked, despite the

absence of the additional notations the CFPB claims are “ordinarily recorded”).5


5
 Indeed, the evidence shows that IDR eligibility was frequently checked even
when there was no notation in the servicing data. Compare, e.g., SUF Ex. 16 at
*32–34 (FB call transcript); SUF Ex. 60 at *3–4 (UE call transcript); SUF Ex. 99
at *39 (KR call transcript), with SUF Ex. 55 at NAV-02359392 (FB account


                                         9
      Case 3:17-cv-00101-RDM Document 539 Filed 09/15/20 Page 14 of 26




The CFPB asserts that the “absence of a business record is admissible to show an

event did not occur,” CFPB Opp. at 13–14, but that is only true when “a record

was regularly kept for a matter of that kind,” Fed. R. Evid. 803(7), and the CFPB

has not proffered any evidence that additional notations were “regularly” made

when IDR eligibility was checked. Finally, the CFPB does not even attempt to

argue that it has shown borrowers were eligible for IDR contrary to the testimonial

evidence cited by Defendants. The CFPB’s denials in the following paragraphs

should be struck. See PRSUF ¶¶ 26, 31–32, 36–37, 41, 43–45, 53, 85.

            E.    Other Unsupported Denials

      Defendants moved to strike various other denials that lack any evidentiary

support. Doc. 525 at 11–12. The CFPB’s opposition offers no substantive

defense, merely making conclusory claims that its responses “were proper.” CFPB

Opp. at 14. The denials in the following paragraphs should be struck. See PRSUF

¶¶ 35, 49, 231–33, 237, 258, 293–94, 354–55, 366.

            F.    Denials Based On Inadmissible Evidence

      Defendants moved to strike denials based on inadmissible evidence. Doc.

525 at 12–13. The CFPB asserts that the evidence is admissible, referencing the




history); SUF Ex. 59 at NAV-02356749–50 (UE account history); SUF Ex. 96 at
NAV-01576469–70 (KR account history). And the CFPB has not offered even a
single example where a notation in the servicing data indicated IDR eligibility was
checked, but the call recording demonstrated that it was not.

                                        10
      Case 3:17-cv-00101-RDM Document 539 Filed 09/15/20 Page 15 of 26




arguments in its Reply in Support of its Motion for Summary Judgment (“CFPB

Reply”), where it claimed that Federal Rule of Evidence 407 somehow does not

apply to cases under the Consumer Financial Protection Act and that certain

exhibits are not hearsay. CFPB Opp. at 15 (citing CFPB Reply at 40–44). At its

core, this issue arises because the CFPB seeks to rely on internal compliance

processes designed to ensure that Navient’s thousands of employees were

following the policies the CFPB says did not exist.

      The CFPB has no support whatsoever for its remarkable assertion that the

rules of evidence do not apply to its case. CFPB Reply at 40. And its argument

that Rule 407 does not apply to changes undertaken at the “request or authority of a

regulatory agency,” id., is irrelevant, as these changes were not so undertaken

(each change was in fact voluntary). Moreover, the CFPB’s argument that Rule

407 does not apply to claims that do not require actual injury is merely another

admission that it lacks proof of injury—and there is no reason why Rule 407 would

not apply to unfairness or deception claims.6

      The CFPB’s denials based on inadmissible evidence in the following

paragraphs should be struck. See PRSUF ¶¶ 1, 260, 262–67, 349.




6
 In addition, the CFPB should be held to its representation that it would defend
against summary judgment without relying on Dr. Mullin’s report. PRSUF ¶ 1.

                                         11
        Case 3:17-cv-00101-RDM Document 539 Filed 09/15/20 Page 16 of 26




III.    THE CFPB FAILS TO EXCUSE ITS VIOLATION OF THE REQUIREMENT
        THAT “THE PARTY RESPONDING TO ANY STATEMENT OF MATERIAL
        FACT IS PROHIBITED FROM ADDING ADDITIONAL LANGUAGE . . .
        INTENDED TO ADD ASSERTIONS OF FACT . . . EXTRANEOUS TO THE
        PARTY’S ADMISSION OR DENIAL”7
        Defendants also moved to strike denials that were in fact admissions coupled

with extraneous and unsupported assertions of fact. Doc. 525 at 13–15. The

CFPB’s opposition contends that it was merely denying Defendants’

“characterizations.” But that contention does not withstand scrutiny. The CFPB’s

responses use obvious misinterpretations of Defendants’ statements, or of cited

testimony or documents, as an excuse to add extraneous facts and make

unsupported factual and legal arguments. For example:

     • The CFPB denies quotations from a borrower’s history that

                    SUF ¶ 89, claiming this factual statement “effectively represents
        that Navient adequately informed the borrower . . . about IDR rather than
        steering him into forbearance,” CFPB Opp. at 17.

     • The CFPB denies quotations from a letter sent to a borrower, SUF ¶ 98, by
       arguing these quotations somehow “impl[y] that [the borrower] had made a
       ‘request for forbearance,’” CFPB Opp. at 17.

     • The CFPB claims that Defendants did not accurately describe the borrower’s
       complaint, CFPB Opp. at 18 (discussing SUF ¶ 267), but rather than respond
       with portions of the complaint that Defendants purportedly omitted, the
       CFPB responds with more than a page of irrelevant material, unsupported
       legal argument, and assumptions about Navient’s policies, PRSUF ¶ 267.

     • The CFPB claims that Defendants inaccurately stated that the borrower
       “testified that any harm she suffered was ‘in terms of . . . mak[ing] more

7
    Doc. 463 ¶ 2.

                                          12
        Case 3:17-cv-00101-RDM Document 539 Filed 09/15/20 Page 17 of 26




        phone calls,’” SUF ¶ 285, claiming that the witness “did not” “limit[] her
        testimony in this way,” CFPB Opp. at 18. In fact, the quoted testimony was
        in response to a question of whether the witness suffered any “additional
        harms” “other than the frustration of having to call Navient,” SUF Ex. 174 at
        125:2–5, and the CFPB failed to point to any contrary testimony showing
        she suffered other harms.

        This is not permissible, and the CFPB’s extraneous responses in the

following paragraphs should be struck. See PRSUF ¶¶ 17–24, 29, 33, 37, 39, 44,

50–51, 69, 71, 73, 75, 77, 79, 81–82, 86–89, 98, 102, 105–06, 109–10, 114, 116–

21, 126–27, 129, 132–35, 140–41, 146, 148, 154–57, 160–61, 163–65, 169–75,

177, 180, 182–83, 185–87, 189–90, 192, 195–97, 199, 201–02, 238, 243–44, 248–

49, 267, 282, 285, 287–88, 296, 299, 301–03.

IV.     THE CFPB FAILS TO EXCUSE ITS VIOLATION OF THE RULE THAT “THE
        PARTY RESPONDING TO ANY STATEMENT OF MATERIAL FACT IS
        PROHIBITED FROM ADDING ADDITIONAL LANGUAGE . . . INTENDED TO
        ADD . . . ARGUMENT EXTRANEOUS TO THE PARTY’S ADMISSION OR
        DENIAL”8

        Defendants moved to strike responses containing inappropriate argument or

legal conclusions. Doc. 525 at 15–19. The CFPB offers essentially no response,

instead merely asserting that it “appropriately responded” to supposedly “loaded”

language or “argumentative interpretations” by Defendants. CFPB Opp. at 18. A

review of the record demonstrates that the CFPB sought to avoid admitting facts by

injecting argument. By way of some examples:



8
    Doc. 463 ¶ 2.

                                          13
       Case 3:17-cv-00101-RDM Document 539 Filed 09/15/20 Page 18 of 26




     • The CFPB claims that Defendants’ statements that a borrower “enrolled in a
       forbearance,” SUF ¶ 44, implied that “the borrower evaluated the options
       that were actually available and made a decision,” CFPB Opp. at 19. See
       also SUF ¶¶ 107, 108.

     • The CFPB claims that Defendants’ simple factual statements that a borrower
       “did not apply for IDR,” SUF ¶ 28, “assumed facts not in evidence,” “for
       example, that the borrower evaluated the options that were actually available
       and made a decision,” CFPB Opp. at 19. See also SUF ¶¶ 79, 87.

     • The CFPB claims that Defendants’ statement that “Navient sent [a borrower]
       information about IDR,” SUF ¶ 48, implied that the borrower was
       “‘informed’ of certain concepts,” CFPB Opp. at 19.9

     • The CFPB claims that Defendants’ statements that Navient has “sent”
       communications, SUF ¶¶ 216–217, 222, is somehow “not merely a factual
       assertion,” CFPB Opp. at 20.

     • The CFPB erroneously claims that SUF paragraphs 266, 305, and 314 are
       “argumentative interpretations of evidence.” CFPB Opp. at 21. Paragraph
       266 simply quotes from borrower complaints and makes the factual
       statements that certain facts are or are not contained in the complaints;
       paragraph 314 is a short factual explanation of what a particular credit
       reporting code means; and paragraph 305 is a straightforward and accurate
       assertion that a borrower did not experience financial consequences.10

     • The CFPB objects, CFPB Opp. at 19, to Defendants’ statement that
       “[b]efore granting a forbearance over the phone, Navient requires a borrower
       to agree that ‘you are willing but temporarily unable to make your payments
       due to hardship’ and that ‘you may be eligible for repayment options, which
       include . . . income driven repayment plans,’” SUF ¶ 209, despite the fact
       that the borrower must “agree to these terms” before the forbearance is
       processed, SUF Ex. 111 at NAV-01723760–61.


9
  The CFPB likewise objects to the term “informed” in SUF paragraph 52, even
though the CFPB admits the term is accurately quoted from a borrower’s
deposition, PRSUF ¶ 52.
10
  The CFPB offers no defense of its argumentative denials in paragraphs 265, 349,
350, or 356 except to state that they are “appropriate.” CFPB Opp. at 21.

                                         14
       Case 3:17-cv-00101-RDM Document 539 Filed 09/15/20 Page 19 of 26




     • The CFPB does not dispute that SUF Ex. 133 is a contract modification from
       July 2012 or that it contains the quoted language in SUF ¶ 227. Its page-
       long explanation that the modification terms reflected “an existing
       requirement” is an extraneous and improper legal argument. See PRSUF
       ¶ 227. Likewise, its denials of SUF ¶ 228 reflect its improper legal
       interpretation of the obligations created by the contract.

        The CFPB’s extraneous argument in the following paragraphs must be

struck. See PRSUF ¶¶ 28, 44, 48, 52, 59, 61, 70, 76, 79, 83, 87, 107–08, 166, 209–

10, 216–17, 221–22, 227–28, 230, 265–66, 305, 313–15, 318, 349–50, 356.

V.      DEFENDANTS’ RESPONSE TO THE CFPB’S STATEMENT OF FACTS WAS
        PROPER

        Rather than justify its responses, the CFPB seeks to deflect attention from its

non-compliance by making conclusory accusations about Defendants’ responses.

Defendants drafted their responses with the Local Rules and the Court’s

admonitions in mind. Defendants fully expected to be held to those standards and

believe that a review of Defendants’ responses will show that the CFPB’s

accusations are unfounded. (Tellingly, the CFPB did not move to strike

Defendants’ responses.)

        As an initial matter, the CFPB concedes that Defendants did not deny facts

they had no good faith basis to deny. But the CFPB claims credit, asserting that its

“facts were, on the whole, far more narrowly drafted . . . [so] Defendants were

forced to admit many of them.” CFPB Opp. at 7. In fact, the CFPB’s Statement of

Undisputed Material Facts (“PSUF”) clearly violated this Court’s rules, going so



                                           15
      Case 3:17-cv-00101-RDM Document 539 Filed 09/15/20 Page 20 of 26




far as to characterize 450 individual calls in a single paragraph. See, e.g.

Defendants’ Response to Plaintiff’s Statement of Undisputed Material Facts

(“RSUF”) ¶¶ 149–51. Nevertheless, at great burden and expense, Defendants

parsed through the CFPB’s complex and compound assertions and only denied

statements where it had both evidence and a good faith basis to do so. Indeed,

Defendants admitted paragraphs even where the CFPB’s record citations did not

support them, but the facts were not in genuine dispute. See, e.g., RSUF ¶ 185

(admitting certain language was used from January 2010 through December 2012,

despite CFPB citing only templates updated in February 2012).

      The CFPB’s shotgun accusations generally fall into three categories:

(1) where Defendants partially denied statements of fact and provided concise

explanations and citations in support; (2) where Defendants denied a statement’s

materiality and provided an explanation; and (3) where Defendants responded to

the CFPB’s legal argument. All three categories of responses are entirely proper

and stand in marked contrast to the CFPB’s approach.

      Partial Denials. Where the CFPB’s statements were not fully supported by

evidence, Defendants made partial denials and cited specific evidence that refuted

the CFPB’s statements, as required. Doc. 463 ¶ 3. Indeed, in the color-coded

exhibit the CFPB attached to its opposition, the blue highlighted sections are the

specific factual support for the partial denials. This stands in contrast to the


                                          16
      Case 3:17-cv-00101-RDM Document 539 Filed 09/15/20 Page 21 of 26




CFPB’s approach of denying statements supported by evidence without providing

any contrary evidence. See CFPB Opp. at 12 (claiming that its approach was

appropriate because Defendants supposedly “repeatedly confined their admissions

to the specific date or version of the cited document,” citing RSUF ¶¶ 110, 186,

375).11 In response to the specific paragraphs raised by the CFPB:

      • Defendants denied the CFPB’s statement that average call time “would
        disqualify an employee from receiving incentive-based compensation,”
        citing to evidence that Navient used different incentive compensation
        programs in different divisions and at different times, and that the factors
        to qualify for incentive compensation varied by plan. RSUF ¶ 110.

      • Defendants denied the CFPB’s statement, relying on a 2012 document,
        that particular language was used beginning in 2010, citing evidence that
        the language was added in 2011. RSUF ¶ 186.

      • Defendants admitted that a deponent testified he did not see particular
        documents, but denied the CFPB’s claim that he had never seen “ED’s
        guidance” before, pointing to evidence demonstrating how he received
        ED guidance. RSUF ¶ 375.

      • Defendants denied the claim that ED communicated a particular
        “understanding” to servicers as early as 2011, because the CFPB’s
        statement misrepresented what ED said and the basis for that testimony,
        PSUF ¶ 50.12 The 2011 change request, through which ED
        communicated its understanding, did not support the CFPB’s assertion
        that, as a general matter, “deferment and forbearance should not be the
        first option” for borrowers, PSUF ¶ 50. See RSUF ¶ 50. Rather, it
11
  Where the CFPB made broad assertions, citing examples, Defendants only
denied where they had a good faith basis for doing so. See, e.g., RSUF ¶ 331
(admitting statement that certain language was used from February 2013 through
March 2014, despite CFPB citing only examples from February 2013 and March
2014).
12
  Contrary to the CFPB’s claims, CFPB Opp. at 4, Defendants’ denial is not based
on any distinction between the terms “expectation” and “understanding.”

                                        17
      Case 3:17-cv-00101-RDM Document 539 Filed 09/15/20 Page 22 of 26




         placed restrictions on granting forbearance to specific borrowers (those
         previously enrolled in forbearance for 36 months), based on an
         understanding that forbearance should not be the “first option” for those
         borrowers. Id.

      • Defendants denied the CFPB’s misleading reference to a document as a
        “strategy document,” PSUF ¶ 64, where its title explicitly states that it is
        a document for “discussion,” PSUF Ex. 66, and Defendants were unable
        to locate any evidence that the discussion in fact occurred.

      • Defendants denied the CFPB’s description of a document as showing that

                                                           PSUF ¶ 121, where the
         cited document in fact stated that
                                                        RSUF ¶ 121.

      • Defendants denied the CFPB’s statement that a letter was revised “[i]n
        December 2012,” PSUF ¶ 190, citing evidence that revisions occurred
        over the course of 2011 and 2012, RSUF ¶ 190.

      • Defendants denied the CFPB’s characterization of Pioneer’s talk-offs as a
        “sample script,” PSUF ¶ 342, citing contrary evidence demonstrating that
        they were not used as a script, RSUF ¶ 342.13

      Materiality. The CFPB’s opposition inaccurately ignores real differences in

the parties’ denials of materiality. Where Defendants denied the materiality of a

statement, they provided a brief explanation, again citing facts in the record as

required. See, e.g., RSUF ¶¶ 123–24, 139, 143, 193–94, 215, 250–52, 265, 267,

344, 346, 363–64, 372, 375. In contrast, the CFPB used materiality denials as a




13
  Where the CFPB elsewhere inaccurately characterized or summarized testimony
or documents, Defendants clarified what the quoted testimony or document
actually said. See, e.g., RSUF ¶¶ 57, 117, 159, 169, 241, 270, 271, 281, 287, 357,
359.

                                         18
      Case 3:17-cv-00101-RDM Document 539 Filed 09/15/20 Page 23 of 26




pretext to insert multiple pages of legal argument and extraneous factual material.

See, e.g., PRSUF ¶¶ 89, 141, 163, 175, 177, 186, 199, 200, 221, 266.

      Legal Argument. Defendants did not introduce legal argument, but where

the CFPB improperly made erroneous legal arguments in its statement, Defendants

pointed it out. For example, where the CFPB misleadingly relied on only one

section of the Credit Reporting Resource Guide to advance an incorrect legal

interpretation of its guidance, PSUF ¶ 371, Defendants introduced necessary

context, RSUF ¶ 371, to correct the CFPB’s legal argument. And where the CFPB

improperly argued that certain phone calls showed “complete reliance” on the part

of borrowers and that representatives “fostered such reliance,” PSUF ¶ 155; see

also id. ¶ 156–57, Defendants merely responded to that legal argument with

examples of contrary calls, RSUF ¶¶ 155–57.




                                         19
      Case 3:17-cv-00101-RDM Document 539 Filed 09/15/20 Page 24 of 26




                                 CONCLUSION

      The CFPB’s response to Defendant’s Statement of Undisputed Facts should

be struck in whole or in part. The statements corresponding to the struck responses

should be deemed admitted.


Dated: September 15, 2020             Respectfully submitted,


                                      /s/ Jonathan E. Paikin
                                      Jonathan E. Paikin (DC 466445) (pro hac vice)
                                      Daniel P. Kearney (DC 977148) (pro hac vice)
                                      Karin Dryhurst (DC 1034290) (pro hac vice)
                                      Wilmer Cutler Pickering
                                        Hale and Dorr LLP
                                      1875 Pennsylvania Avenue, NW
                                      Washington, DC 20006
                                      jonathan.paikin@wilmerhale.com
                                      daniel.kearney@wilmerhale.com
                                      karin.dryhurst@wilmerhale.com
                                      Tel: 202-663-6000
                                      Fax: 202-663-6363

                                      Daniel T. Brier (PA 52348)
                                      Myers Brier & Kelly, LLP
                                      425 Spruce Street, Suite 200
                                      Scranton, PA 18503
                                      dbrier@mbklaw.com
                                      Tel: 570-342-6100
                                      Fax: 570-342-6147

                                      Counsel for Navient Corporation, Navient
                                      Solutions, LLC, and Pioneer Credit
                                      Recovery, Inc.




                                        20
     Case 3:17-cv-00101-RDM Document 539 Filed 09/15/20 Page 25 of 26




                    CERTIFICATE OF WORD COUNT


     I hereby certify in accordance with Local Rule 7.8(b)(2) that the foregoing

document is 4,991 words.

                                     /s/ Karin Dryhurst
                                     Karin Dryhurst (DC 1034290) (pro hac vice)
                                     Wilmer Cutler Pickering
                                       Hale and Dorr LLP
                                     1875 Pennsylvania Avenue, NW
                                     Washington, DC 20006
                                     karin.dryhurst@wilmerhale.com
                                     Tel: 202-663-6000
                                     Fax: 202-663-6363

Dated: September 15, 2020
      Case 3:17-cv-00101-RDM Document 539 Filed 09/15/20 Page 26 of 26




                         CERTIFICATE OF SERVICE


      I hereby certify that on September 15, 2020, I filed the foregoing document

with the Clerk of Court using the CM/ECF system, which will send notification of

such filing to all counsel of record who are deemed to have consented to electronic

service.

                                      /s/ Karin Dryhurst
                                      Karin Dryhurst (DC 1034290) (pro hac vice)
                                      Wilmer Cutler Pickering
                                        Hale and Dorr LLP
                                      1875 Pennsylvania Avenue, NW
                                      Washington, DC 20006
                                      karin.dryhurst@wilmerhale.com
                                      Tel: 202-663-6000
                                      Fax: 202-663-6363
